Citation Nr: 1418388	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  07-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for compensation purposes for loss of teeth due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





REMAND

The Veteran served on active duty from November 1959 to July 1963.

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This matter was before the Board in October 2011, when it was remanded for further evidentiary development.  A review of the claims file does not reveal substantial compliance with the Board's October 2011 remand instruction and, as such, the matter must be remanded to ensure such compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

First, the Board asked the VA examiner to determine the underlying cause of the Veteran's loss of teeth.  The examiner was also requested to explain the disease process determined to be the cause and provide a rationale for any conclusion reached.  

The Veteran was afforded a VA examination in January 2013.  There, the examiner stated that the Veteran described his teeth as falling out with no blood or pain.  The examiner stated "[t]his is consistent with exfoliation of root forms seen in extreme oral neglect."  The examiner also stated "[e]vidence by adverse radiation effects or aggravating factors by exam or dental records is lacking in this case."

The examiner provided no rationale for his opinion that the Veteran's loss of teeth is consistent with exfoliation of root forms seen in extreme oral neglect.  Further, as required by the Board's remand, the examiner did not describe the specific disease process determined to be the cause of the Veteran's loss of teeth.  Rather, the examiner merely stated that exfoliation of root forms was the purported cause of the Veteran's loss of teeth.  On remand, the examiner should be asked to provide an addendum providing an explanation for the cause of the Veteran's loss of teeth and describe that process.

Second, the procedures laid out in the remand and 38 C.F.R. § 3.311 were not followed.  In paragraphs 4 and 5 of the Board's October 2011 remand, the agency of original jurisdiction (AOJ) was instructed to forward the Veteran's claim to the Under Secretary for Health for a dose estimate under 38 C.F.R. § 3.311(a)(2)(iii) and then, after the dose estimate was provided, refer the claim to the Under Secretary for Benefits under 38 C.F.R. § 3.311(c).  Neither referral was made. The AOJ did not have discretion as to whether to refer the claim in those instances.  Instead, the relevant regulatory provisions mandate referral.  Thus, on remand, the procedures under 38 C.F.R. § 3.311(a)(2)(iii) and 38 C.F.R. § 3.311(c) must be followed.

Accordingly, the case is REMANDED for the following action:

1. In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward the Veteran's records/information concerning radiation exposure, including service records, statements regarding radiation exposure, and any other information pertinent to radiation exposure, to the Under Secretary for Health, for preparation of a dose estimate, to the extent feasible.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  

2. Return the Veteran's claims file, including a copy of this remand, to the examiner who conducted the January 2013 VA examination.

After reviewing the claims file, including any dose estimates, the examiner must:

a. State the cause of the Veteran's loss of teeth and provide a complete explanation as to why the examiner believes such to be the cause of the loss of teeth.   In providing a rationale, the examiner should cite to specific evidence of record and/or medical authority.

b. Describe the specific disease process considered to be the cause of the Veteran's loss of teeth.  If the process is determined not to be related to radiation exposure as claimed by the Veteran, a detailed explanation should be provided as to why a link to radiation exposure is not considered likely.  Consideration should be given to medical principles and the particular facts of this case, including Dr. Newth's statement to the effect that there is a possible link between loss of teeth and disease caused by ionizing radiation.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion and any necessary examination should be sought from another qualified examiner.

3. Thereafter, refer the claim to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).  Information obtained from the addendum opinion requested in paragraph 2 should also be made available.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him with an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

